Exhibit 10.1

 

WILLIAMS-SONOMA, INC.

2001 INCENTIVE BONUS PLAN

 

as amended and restated

 

1.            Adoption, Name and Effective Date. The Williams-Sonoma, Inc. (the
“Company”) 2001 Incentive Bonus Plan (this “Plan”) was originally effective as
of January 24, 2001, and first applied for the Company’s fiscal year ending
February 3, 2002. This amendment and restatement of this Plan first becomes
effective as of January 25, 2006.

 

2.            Purpose. The purpose of this Plan is to provide additional
compensation as an incentive to executive officers to attain certain specified
performance objectives of the Company and to help ensure the continued
availability of their full-time or part-time services to the Company and its
subsidiary and affiliated corporations. This Plan is also intended to qualify as
a “performance-based” plan as described in Section 162(m)(4)(C) of the Internal
Revenue Code of 1986, as amended (including regulations promulgated thereunder
from time to time, the “Code”), and thereby help secure the full deductibility
for federal income tax purposes of Plan bonus compensation paid to persons who
are “executive officers” of the Company, as such term is defined in Rule 3b-7
under the Securities Exchange Act of 1934, as amended (or any successor rule or
regulation), or who are “covered employees” of the Company or its subsidiary or
affiliated corporations under Code Section 162(m)(3).

 

3.            Administrative Committee. This Plan will be administered by a
committee (the “Committee”) of the Company’s Board of Directors (the “Board”),
consisting entirely of two or more persons who are “outside directors” within
the meaning of Section 162(m) of the Code. The Committee is hereby vested with
full powers of administration, subject only to the provisions set forth herein.

 

The Committee shall hold its meetings at such times and places as it may
determine, shall keep minutes of its meetings and shall adopt, amend or revoke
such rules and procedures as it deems proper for the administration of this
Plan; provided, however, that it shall take action only upon the agreement of a
majority of the whole Committee. Any action that the Committee takes through a
written instrument signed by a majority of its members shall be effective as
though it had been taken at a meeting duly called and held. The Committee shall
report all actions taken by it to the Board.

 

The Committee shall have the full and final discretion and authority, subject to
the provisions of this Plan, to grant awards pursuant to this Plan, to construe
and interpret this Plan and to make all other determinations and take all other
actions, which it deems necessary or appropriate for the proper administration
of this Plan. All such interpretations, actions and determinations shall be
conclusively binding for all purposes and upon all persons.

 

4.            Eligibility. For each Company fiscal year, the participants
entitled to share in the benefits of this Plan are persons (collectively,
“executives” or “participants”) who are “executive officers” of the Company, as
such term is defined in Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (or any successor rule or regulation), or who are “covered employees” of
the Company or its subsidiary or affiliated corporations under Section 162(m)(3)
of the Code (collectively, the “Covered Employees”). Except as provided in
Section 6.4, an executive whose employment or service relationship with the
Company is terminated for any reason prior to the end of any award period will
not be entitled to participate in this Plan or receive any benefits with respect
to any later fiscal year, unless he or she again becomes eligible to participate
in this Plan under the first sentence of this Section 4.

 

1

 



--------------------------------------------------------------------------------

5.            Determination of Awards; Award Limits.

 

5.1            Performance Measures for Determination of Awards. The Committee
in its discretion shall establish, for each participant in this Plan and for
each performance award period, a performance award opportunity based upon the
achievement of a specified goal relating to the following measures (singly or in
combination): annual revenue; earnings per share; earnings per share prior to
accounting for payment of annual bonuses (including annual bonuses paid outside
of this Plan); earnings before interest, taxes, depreciation and amortization;
before-tax or after-tax net profits; cash position; operating cash flow; return
on assets; return on equity; return on sales or total shareholder return. The
Committee may establish the goal (except with respect to total shareholder
return) relating to Company performance or to the performance of a business
unit, product lines or specific markets. The Committee shall appropriately
adjust any evaluation of performance under a performance goal to exclude (i) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
conditions and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, or (ii) the effect of any changes in
accounting principles affecting the Company’s or a business units’ reported
results.

 

5.2            Award Limits. The maximum award under this Plan for each award
period to any participant shall not exceed the lesser of (i) $3,000,000 or (ii)
300% of such participant’s annual base salary in effect on the first day of the
first fiscal year of such award period, multiplied by the number of complete or
partial fiscal years in such award period. Each performance goal established
under this Plan shall be established by the Committee not later than the earlier
of the date which is 90 days after the first day of the performance award
period, or the date on which 25% of the award period has elapsed.

 

5.3            Determination of Amount of Individual Awards. For each award
period, each participant who is or may be a Covered Employee for such award
period shall receive an award equal to the specific amount (subject to decrease
as provided in this Section 5.3) determined strictly under the performance goals
established pursuant to Section 5.1. The Committee shall not have the discretion
to increase, but shall have the discretion to decrease, any award determined in
accordance with this Plan. The reduction in any participant’s award for any
award period as a result of the Committee’s exercise of such discretion shall
not increase the amount of an award to any other participant (through
reallocation of unutilized awards or otherwise) with respect to such award
period.

 

6.            Award Periods; Payment of Awards.

 

6.1            Award Periods. All awards shall be made on the basis of an award
period, which shall consist of one or more fiscal years of the Company, or one
or more quarters thereof. The award period may be different for different
awards.

 

6.2            Committee Certifications. As a condition precedent to the payment
of any award, the Committee shall certify, following the end of the award
period, that the objective performance goal for the award has been satisfied.
The Committee shall make such determination by means of a written resolution or
certification of the Committee that is maintained in the minute book of the
Company.

 

6.3            Payment of Awards. Awards under this Plan will be paid in cash,
reasonably promptly following the conclusion of the award period and the
certification of the Committee as set forth in Section 6.2, but in no event
later than three months after the conclusion of the fiscal year of the Company
in which or with which the award period ends. All awards under this Plan will be
subject to withholding for applicable employment and income taxes.

 

6.4            Termination of Employment. An award that would otherwise be
payable to a participant who is not employed by the Company on the last day of
an award period will not be paid (or will not be granted, as the case may be),
except that, on the grant of an award, the Committee may specify that the award

 

2



--------------------------------------------------------------------------------

will be paid (or will be granted, as the case may be) in full or on a prorated
basis in the event that, before the end of such award period, the participant
dies, becomes “disabled,” retires in accordance with the Company’s policies, is
involuntarily terminated by the Company without “cause,” or voluntarily
terminates his or her employment with the Company for “good reason,” or if a
“change in control” of the Company occurs. For purposes of this Section 6.4, the
terms “cause,” “good reason,” and “change in control” shall be as defined in the
participant’s employment agreement with the Company, or, if not so defined,
shall be defined in writing by the Committee at the time of the grant of the
award. In the event that an award is paid pursuant to this Section 6.4, then the
award shall not constitute performance-based compensation under Code Section
162(m).

 

7.            Nonassignment. The interest of any participant in this Plan is not
assignable either by voluntary or involuntary assignment or operation of law
(except that, in the event of death, earned and unpaid amounts shall be payable
to the legal successor of a participant).

 

8.            Indemnification. No employee, member of the Committee or director
of the Company will have any liability for any decision or action if made or
done in good faith, nor for any error or miscalculation unless such error or
miscalculation is the result of his or her fraud or deliberate disregard of any
provisions of this Plan. The Company will indemnify each director, member of the
Committee and any employee acting in good faith pursuant to the Plan against any
loss or expense arising therefrom.

 

9.            Amendment, Suspension or Termination. The Board may from time to
time amend, suspend or terminate, in whole or in part, any or all the provisions
of this Plan; provided, however, that no such action shall adversely affect the
right of any participant with respect to any award of which he or she may have
become entitled to payment hereunder prior to the effective date of such
amendment, suspension or termination. In particular, but without limitation, the
Board shall have the authority to amend or modify this Plan from time to time in
order to reflect amendments to or regulations promulgated under Section 162(m)
of the Code. Notwithstanding the foregoing, in the event that any amendment or
other modification of or to this Plan raises the limits set forth in Section 5.2
or requires stockholder approval in order to continue the compliance of this
Plan as a “performance-based” plan under Section 162(m) of the Code, such
amendment or modification shall be contingent on the receipt of stockholder
approval.

 

10.            Limitations; Participation in Other Plans. This Plan is not to be
construed as constituting a contract of employment or for services. Nothing
contained herein will affect or impair the Company’s right to terminate the
employment or other contract for services of a participant hereunder, with or
without cause or notice, or entitle a participant to receive any particular
level of compensation. The Company’s obligation hereunder to make awards merely
constitutes the unsecured promise of the Company to make such awards from its
general assets, and no participant hereunder will have any interest in, or a
lien or prior claim upon, any property of the Company. Nothing herein nor the
participation by any participant shall limit the ability of such participant to
participate in any other compensatory plan or arrangement of the Company, or to
receive a bonus from the Company other than under this Plan.

 

11.            Governing Law. The terms of this Plan will be governed by and
construed in accordance with the laws of the State of California, without regard
to principles of conflict of laws.

 

12.            Term. This Plan shall continue in place until the fifth
anniversary of the effective date of the amendment and restatement of the Plan,
which date shall be January 25, 2011, unless earlier terminated by the Board as
provided in Section 9 or re-approved by the Company’s shareholders at or before
such meeting. No awards shall be paid under this Plan unless and until the
material terms (within the meaning of Section 162(m)(4)(C) of the Code) of this
Plan are disclosed to the Company’s shareholders and are approved by the
shareholders by a majority of votes cast in person or by proxy.

 

3